GEIGER, J.,
concurs in judgment.
I concur in the judgment solely on account of the provisions of Permit D-3a of which the plaintiff alleges that he is the owner, as the same is found in §6064-15 GC.
If the holder of a D-3a permit is also the holder of a D-2 permit, he may sell intoxicating liquor after the hour of 1:00 A. M. and during the same hours as the holder of a D-5 permit. This is a grant by the state by the enactment of a police regulation. Under the second paragraph of the Constitution, Section 3, Article XVIII, the municipality has no authority to *412pass an ordinance in conflict with the general law giving certain privileges to the holder of a D-3a permit, who at the same time may hold other enumerated permits.
I have been very favorably impressed by the reasoning of the trial court in this case as appears in his well considered opinion.
However it appears clear that the right granted to. the holder óf a D-3a permit who holds certain other permits to sell intoxicating liquors after the designated hour is a right that may not be denied-to the permit holder or curtailed by the provision of an ordinance.
The other provisions of the ordinance do not conflict with any state law, and are effective restrictions.